PER CURIAM.
This appeal by the defendant, Samuel Yant, attacks the sufficiency of the evidence under which he was found guilty of the crime of robbery.
The record reflects that one of the vie-' tims of the robbery positively identified the defendant at the trial, and that he had previously identified him at a line up and from photographs. There were some minor conflicts between the witnesses concerning the color of clothing worn by the robbers and their exact height and weight.
The judgment is affirmed on the authority of Dixon v. State, 143 Fla. 277, 196 So. 604 (1940), and Wright v. State, Fla.App.1966, 182 So.2d 264.
It is so ordered.